Citation Nr: 9907619	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  97-23 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, secondary to a service-connected disability.

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that in November 1996 the veteran submitted a 
notice of disagreement as to the issues of entitlement to 
service connection for degenerative joint disease of the 
lumbar spine, secondary to a service-connected left knee 
disorder, and traumatic arthritis of the right knee, and 
entitlement to an increased evaluation for bilateral hearing 
loss and PTSD.  Subsequent to the December 1996 statement of 
the case, the veteran perfected an appeal as to the issues 
listed on the title page of this decision.


FINDINGS OF FACT

1.  The veteran has not provided competent medical evidence 
demonstrating that his low back disorder is proximately due 
to or the result of a service-connected injury or disease.

2.  All relevant evidence necessary for an equitable 
disposition of the higher rating claim on appeal has been 
obtained.  

3.  Medical evidence demonstrates the veteran's service-
connected PTSD is presently manifested by a "considerable" 
occupational and social impairment with reduced reliability 
and productivity due to flattened affect, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  The 
disability results in less than severe or total social and 
industrial impairment.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a low back disorder, 
secondary to a service-connected disability.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for a 50 percent disability rating, but no 
higher, for the veteran's PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (before and after November 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim
Background

Service medical records show that in December 1969 the 
veteran sustained multiple fragment wounds, including to the 
right thigh, right foreleg, left foreleg, left knee, and left 
foot.  The wounds were debrided and irrigated on the date of 
injury.  There was no evidence of artery or nerve 
involvement.  

Private medical records dated from March 1994 to October 1994 
note that the veteran complained of back problems and that x-
rays revealed some upper degenerative changes and spurring.  
No opinion as to etiology was provided.

VA outpatient treatment records dated in May 1994 included 
diagnoses of status post shrapnel wounds to all extremities, 
back pain and degenerative arthritis to the knees with status 
post right knee arthroscopic surgery.  Additional records 
note diagnoses and treatment for low back strain, without 
opinion as to etiology.

During VA examination in February 1996, the veteran reported 
that he underwent arthroscopic examination of the knees in 
1994, with debridement and diagnoses of degenerative joint 
disease.  He also reported that he sustained a lumbosacral 
strain in approximately 1990, which had not required invasive 
treatment.  The diagnoses included postoperative debridement 
of the knees, with evidence of some osteoarthritic changes.  

VA orthopedic examination in May 1997 found a history of 
lumbosacral musculoskeletal discomfort, not associated with 
soft tissue injuries attributable to shell fragment wounds.  
The veteran reported that he had experienced slight back 
discomfort since the 1970's, but that no specific treatment 
was required until approximately 1990.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  Additionally, disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (1998).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  Lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  See Grottveit, 5 Vet. 
App. at 93 (Court held that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  

In a claim for secondary service connection for a disability 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).

The record does not show and the veteran does not claim that 
his low back disorder was incurred or aggravated in service.  
Competent medical evidence has not been submitted which 
demonstrates that the veteran's low back disorder is 
proximately due to or the result of a service-connected 
injury or disease.  
There is also no competent medical opinion stating that the 
veteran's nonservice-connected back disorder was aggravated 
by a service-connected disorder.  

The only evidence of a causal relationship between the 
present low back disorder and a service-connected disability 
is the veteran's own opinion.  While he is competent to 
testify as to symptoms he experiences, he is not competent to 
provide a medical opinion because this requires specialized 
medical knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  Consequently, the Board finds that the 
veteran has not submitted evidence of a well-grounded claim 
for service connection for a low back disorder, secondary to 
a service-connected disability.  See 38 U.S.C.A. § 5107(a).

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and that he has not indicated the existence of any additional 
evidence that would well ground this claim.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997);  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

Higher Rating Claim
Background

Service medical records are negative for complaint or 
treatment of any psychiatric disorders.  The veteran's 
separation examination revealed a normal clinical psychiatric 
evaluation.

VA outpatient treatment records include a March 1994 social 
worker's report which noted the veteran experienced many 
severe PTSD symptoms, such as nightmares, depression with 
some suicidal thoughts, insomnia, startle response and 
survivor guilt.  Clinical records dated in May 1994 include 
diagnoses of significant PTSD and major depression.  Records 
show the veteran reported a suicide attempt many years 
earlier.  A November 1994 examiner noted the veteran had a 
depressed affect, and provided diagnoses of PTSD and major 
depression superimposed over dysthymia.  

During VA psychiatric examination in February 1996, the 
veteran complained of difficulty sleeping and specific 
memories related to Vietnam.  He stated that he felt he had 
missing memories from the time after he got married and when 
his children were growing up.  He reported that stimuli such 
as loud noises triggered memories.  He stated that he was 
depressed, and that 5 years earlier he had attempted suicide.  
He stated he was experiencing suicidal thoughts.  He also 
stated he could not stop thinking about Vietnam.  He reported 
he had no friends, rarely went out and did not like to be 
around other people.  He denied problems with anger.

The examiner noted the veteran was casually dressed and well 
groomed.  He made good eye contact, and spoke spontaneously 
in a normal rate and rhythm.  His psychomotor activity was 
markedly decreased.  His mood was moderately depressed and 
his affect was appropriate to mood.  He was somber and 
slightly tearful throughout the interview.  He was alert and 
oriented to person, place and time.  Immediate recall and 
recall after 5 minutes were 3 out of 3.  Concentration was 
good, and intelligence was average.  His insight and judgment 
were good.  

The examiner also noted the veteran's thoughts were coherent, 
logical and goal-directed.  There was no looseness of 
association or flight of ideas.  There was no evidence of 
paranoia, delusions, auditory or visual hallucinations.  It 
was noted the veteran was not suicidal or homicidal.  The 
diagnosis was PTSD.

VA outpatient treatment records dated in October 1996 
included a diagnosis of PTSD.  A Global Assessment of 
Functioning (GAF) score of 51 was assigned.  The examiner 
noted the veteran's psychological impairment was demonstrated 
by intrusive memories, poor concentration, various stimuli 
trigger flashbacks, depressed mood, effort required to 
control rage, and recurrent memories of people burning and 
screaming from "napalm" exposure.  It was noted 
occupational impairment was demonstrated by poor 
relationships with co-workers, need to control rage and low 
tolerance for situations which trigger flashbacks.  It was 
felt the job was at risk.  It was also noted that the 
veteran's social impairment was demonstrated by his spouse 
adopting the role of rescuer, his lack or friends and his 
estrangement from siblings.  

Additional VA outpatient treatment records include diagnoses 
and treatment for PTSD.  The reports noted the veteran's 
problems with stress at work, and severe preoccupation with 
intrusive memories and flashbacks.

During VA psychiatric examination in June 1997, the veteran 
reported that he continued to work as a warehouseman at a 
military base.  He stated he had been moved around at the job 
because of his temper and volatility, and that he felt he had 
been treated differently and made fun of because of his 
temper, startle response and oddness.  The examiner noted the 
veteran's subjective complaints included recurrent and 
intrusive distressing recollections of events in Vietnam.  He 
had marked anhedonia, feelings of detachment and estrangement 
from others, restricted range of affect and a sense of a 
foreshortened future.  He reported difficulty sleeping, and 
stated he was very irritable and had physical outburst.  He 
stated he had difficulty concentrating, was hypervigilant and 
patrolled the perimeter in his house.  

The examiner observed the veteran was disheveled, poorly 
groomed and made poor eye contact.  He was very nervous and 
anxious when entering the examination room.  His speech was 
slightly mumbled, with decreased volume and production.  His 
thought processes were tangential and vague, and thought 
content was positive for constant passive suicidal ideation.  
There was no evidence of homicidal ideation.  There was 
evidence of paranoid delusions, but no evidence of current 
auditory or visual hallucinations.  His mood was severely 
depressed, and affect was constricted and congruent.  Insight 
and judgment were poor.  The diagnosis was PTSD.  A GAF score 
of 41 was provided.  The examiner noted this score was 
warranted because the veteran had been able to sustain a work 
history, but that he was much more impaired than his work 
history seemed to indicate.


Analysis

Initially, the Board notes that the veteran's claim for a 
higher evaluation is found to be well-grounded under 38 
U.S.C.A. § 5107(a).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
also satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1998).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1998).

The Court has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

In this case, the Board notes that in November 1996 the 
schedular criteria for evaluations of psychiatric 
disabilities were amended, effective November 7, 1996.  
Subsequently, in July 1997, the RO evaluated the veteran's 
psychiatric disorder under the new rating criteria and 
granted a 30 percent disability rating.

The Ratings Schedule, prior to the November 1996 amendments, 
provided a 30 percent disability rating when psychoneurotic 
symptoms produced a definite industrial impairment, and a 
50 percent disability rating for mental disorders when there 
was evidence of "considerable" impairment of social and 
industrial adaptability.  The next higher rating of 70 
percent required evidence of "severe" impairment of social 
and industrial adaptability, and a 100 percent disability 
rating was assignable when there was totally incapacitating 
psychoneurotic symptoms bordering on a gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, resulting in a 
profound retreat from mature behavior and a demonstrable 
inability to obtain or retain employment.  See 38 C.F.R. 
§ 4.132, General Rating Formula for Psychoneurotic Disorders 
(effective before November 1996).  It was noted that social 
impairment per se would not be used as the sole basis for any 
specific percentage evaluation, but was of value only in 
substantiating the degree of disability based upon all of the 
findings.  Id. 

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (effective 
before November 1996) was "qualitative" in character, 
whereas the other terms were "quantitative" in character, 
and invited the Board to "construe" the term "definite" in 
a manner that would qualify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision.  In a 
precedent opinion, dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  

In addition, the Court has held that GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids, friends, neglects family, and is unable to work).

Under the Ratings Schedule criteria in effect prior to 
November 1996, based upon a review of the record, the Board 
finds the medical evidence demonstrates the veteran's 
service-connected PTSD is presently manifested by more than 
definite, but no more than "considerable" impairment of 
social and industrial adaptability.  Although the June 1997 
VA medical opinion assigned a GAF score of 41 and stated the 
veteran was "much more impaired than his work history 
[seemed] to indicate," the Ratings Schedule specifically 
notes that a disability rating may not be based solely upon 
social impairment.  See 38 C.F.R. § 4.132, General Rating 
Formula for Psychoneurotic Disorders (Note 1).  Therefore, 
based upon a review of the entire record, the Board finds 
that the veteran's present social and industrial impairment 
warrants a 50 percent rating, but no higher, under the old 
criteria.

The Ratings Schedule, after the November 1996 amendments, 
provides a 30 percent disability rating for psychiatric 
disorders when there is evidence of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation  normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  See 38 C.F.R. § 4.130, General 
Rating Formula for Mental Disorders (effective after November 
1996).

A 50 percent rating is warranted when there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating requires evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 

A 100 percent evaluation is warranted with a total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The November 1996 amendments to the Ratings Schedule also 
state that the nomenclature employed in the schedule is based 
upon the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), which includes the GAF scale.  See 
38 C.F.R. § 4.130.  

The Ratings Schedule provides that when evaluating a mental 
disorder, the rating agency shall consider the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission, and that the rating agency shall assign 
an evaluation based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (effective 
after November 1996).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  Id.

Under the current version of the Ratings Schedule criteria, 
the Board finds the veteran is entitled to 50 percent 
evaluation, but no higher.  Medical evidence demonstrates his 
service-connected PTSD is presently manifested by 
occupational and social impairment with reduced reliability 
and productivity due to flattened affect, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  These 
manifestations warrant a 50 percent disability rating under 
the new criteria.

However, the evidence of record does not demonstrate 
occupational and social impairment with deficiencies in most 
areas due to suicidal ideation; obsessional rituals; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; and inability to establish 
and maintain effective relationships.  Although the June 1997 
VA examination noted than the veteran was disheveled, poorly 
groomed, had passive suicidal ideation, and exhibited 
paranoid delusions, the Board finds, based upon the entire 
record, that the veteran's disability picture does not more 
nearly approximate the criteria for a 70 percent rating.  See 
38 C.F.R. § 4.7.

In addition, the Board notes there is no medical evidence of 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  The veteran is 
not shown to be a persistent danger to himself or others.  
Therefore, the Board finds a 100 percent disability rating 
under the new criteria is not warranted.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating.



ORDER

Entitlement to service connection for a low back disorder, 
secondary to a service-connected disability, is denied.

Entitlement to a 50 percent disability rating, but no higher, 
for PTSD is granted, subject to the regulations governing the 
payment of monetary awards.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 
- 15 -


- 1 -


